DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are patent eligible. When considered as a whole using the 2-step framework outlined by the 2019 PEG and MPEP 2106, each of the claims satisfy Step 1 because they are directed to a method (i.e. a process), a computer program product comprising a computer readable storage medium (i.e. a manufacture, in accordance with para. [0082] of Applicant’s specification: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,” which Examiner interprets as limiting the computer readable storage medium to only types of non-transitory computer readable storage media), and a system (i.e. a machine). When examining these claims under Step 2A- Prong 1, independent claims 1, 9, and 15 are not found to recite any of the judicial exceptions enumerated in the 2019 PEG under a similar analysis as Example 39, directed to a method for training a neural network for facial detection. For instance, none of the instant claims recite any mathematical relationships, formulas, or calculations. While some of the limitations of the independent claims may be based on mathematical concepts (e.g. training a neural network, and forecasting an outcome for the patient using the neural network), the mathematical concepts are not recited in the claims. Further, none of these claims recite a mental processes because the steps are not practically performable in the human mind. Finally, none of these claims recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, independent claims 1, 9, and 15 are eligible because they do not recite a judicial exception, as are claims 2-8, 10-14, and 16-20 depending therefrom. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (US 20210082575 A1).
Claims 1, 9, and 15
Ji teaches a method comprising: 
receiving a query for a patient evaluation for a patient (Ji [0052], noting patient data is received for a patient to generate a prediction; the receipt of such patient-specific data is considered equivalent to receiving a query for a patient evaluation because it is used as input for a prediction; [0032] further notes that a system interface can be utilized to receive queries and other patient information from a user); 
receiving historical information for the patient (Ji [0052], noting received patient data includes historical patient data); 
receiving current medical information, including a prescription of a medication for the patient (Ji [0052], noting received patient data includes current data such as current treatment and medications administered or ordered for the patient, i.e. a prescription of a medication); 
receiving patient data (Ji [0052], noting receipt of various other types of patient data); 
training a neural network based on the historical information for the patient (Ji [0022], [0065]-[0071], noting a neural network is trained using various sequences, e.g. visits sequences and events sequences as in [0067]-[0068], which per [0055] may be created from patient data recorded over time, i.e. including historical information for the patient); 
generating a set of rules using the neural network (Ji Fig. 3, [0068]-[0071], noting the neural network relational weights, layers, equations, etc. to process inputs into outputs, i.e. a set of rules is generated to process data using the neural network); and 
forecasting, by the neural network with the rules an outcome for the patient based on the current medical information and the patient data (Ji [0020], [0063], noting the neural network predicts an outcome for a patient given an input sequence of data, e.g. including the current data and patient data noted in [0052]).  
Regarding claim 9, Ji teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Ji [0014]) the method of claim 1, as explained above.
Regarding claim 15, Ji teaches a system comprising: a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform (Ji [0014]) the method of claim 1, as explained above. 
Claims 2, 10, and 16
Ji teaches the method of claim 1, and further teaches: 
demarcating the historical information into ailment instances (Ji [0022], [0024], noting patient data is broken down into encounters, i.e. ailment instances), and 
determining relational data for the ailment instances based on similarities between the ailment instances (Ji [0022], [0055]-[0057], noting encounters (i.e. ailment instances) are related together into sequences based on time/date data and encounter type (e.g. visit vs. event); this process is considered equivalent to determining relational data for the ailment instances based on similarities (e.g. in encounter type) because in order to form appropriate sequences, relational data among each encounter in the sequence must be determined).  
Claims 10 and 16 recite substantially similar subject matter as claim 2, and are also rejected as above.
Claims 3, 11, and 17
Ji teaches the method of claim 2, and further teaches: ramifying ailment instances into decision planes (Ji [0022], [0055]-[0057], noting encounters (i.e. ailment instances) are related together into sequences (i.e. decision planes, in accordance with Fig. 4 and paras. [0028] & [0040] of Applicant’s specification where decision planes are described as time-aligned patient data points) based on time/date data and encounter type (e.g. visit vs. event)).  
Claims 11 and 17 recite substantially similar subject matter as claim 3, and are also rejected as above.
Claims 4, 12, and 18
Ji teaches the method of claim 3, and further teaches wherein the training is further based on the demarcating, the determining, and the ramifying (Ji [0022], [0065]-[0071], noting a neural network is trained using the various sequences, i.e. based on sequences that are created via the demarcating, determining, and ramifying steps explained above for claims 2-3).  
Claims 12 and 18 recite substantially similar subject matter as claim 4, and are also rejected as above.
Claims 5, 13, and 19
Ji teaches the method of claim 1, and further teaches wherein the forecasting further includes: creating a decision mesh with results from the neural network (Ji [0022], [0055]-[0057], noting patient information like encounters are related together into time-related sequences and associated predictions; this is considered equivalent to creating a decision mesh because Fig. 5 and para [0041] of Applicant’s specification describe a decision mesh as a linked/connected group of ailment instances (i.e. patient encounters) over time).  
Claims 13 and 19 recite substantially similar subject matter as claim 5, and are also rejected as above.
Claims 6, 14, and 20
Ji teaches the method of claim 1, and further teaches: displaying the outcome on a decision cloud interface (Ji [0031]-[0032], noting a decision support application implemented with cloud infrastructure to provide an interface to a user, the interface able to display the predicted outcome).  
Claims 14 and 20 recite substantially similar subject matter as claim 6, and are also rejected as above.
Claim 7
Ji teaches the method of claim 1, and further teaches wherein the outcome is an impact of the patient taking the medication (Ji [0063], [0073], noting the outcome is a predicted likelihood of readmission based on the sequence inputs; such inputs can include a prescribed medication as in [0052], and [0074] notes that a particularly impactful feature on the outcome may be highlighted to a user, indicating that the outcome can be indicative of a readmission risk impact of the patient taking the medication).  
Claim 8
Ji teaches the method of claim 7, and further teaches wherein the outcome is a medication alert for the medication (Ji [0075], noting the output of the neural network may result in a notification (i.e. alert) to a user that includes information from the analyzed sequences; when the outcome is related to or particularly highlights a given input as in [0074] (e.g. a prescribed medication as in [0052]), such a notification is considered equivalent to a medication alert for the prescribed medication).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mossin et al. (US 20190034591 A1) describes a system for predicting and summarizing medical events from EHRs by converting patient data into chronologically ordered object bundles that can be used to train a predictive neural network. Saripalli et al. (US 20200356846 A1), Tomasev et al. (US 20200152333 A1), Ko et al. (US 20210287805 A1), and Hart et al. (US 20200111576 A1) describe systems for inputting a variety of patient data to a trained neural network to predict clinical outputs. Park et al. (US 20160328526 A1) describes a system for creating episode-based clinical objects for predictive modeling. Hafez et al. (US 20210142910 A1) describes a system for using predictive modeling (including neural networks) to evaluate the effect of an event (such as a medication or treatment) on a subject’s condition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN A HRANEK/             Examiner, Art Unit 3626